I concur in the result reached in the opinion filed, but I am unable to agree that the statute in question cannot be used to avoid a judgment secured in violation of its terms, merely because to do so would permit the maker of a note to escape a just obligation. Such a holding, in my judgment, practically nullifies the statute, for there will be few instances where the rule announced cannot be invoked. In my opinion, the statute is constitutional, and the fact that its application may, in some instances, permit a debtor to escape his obligation does nothing more than inflict the penalty which the holder of an obligation incurs when, in violation of law, he refuses to return the same for taxation.
I concur in the result for the reason that the attack on the judgment, the enforcement of which is sought to be prevented, is a collateral one, and may not, on the record before us, be maintained. The jurisdiction of the circuit court to entertain the action of law in which the judgment was recovered, both as to the subject matter and the parties is not questioned; compliance with the statute involved (Code 1937, 56-4-71, Chap. 89, Acts 2d Ex. Session, 1933) may be effected either by an allegation in the pleadings or otherwise; a presumption of validity attaches to the judgment or decree of a court of record; and a judgment entered under such conditions may only be avoided by a collateral attack when lack of power or jurisdiction to enter the same affirmatively appears upon the record. I do not believe that the record of the circuit court in the law action shows on its face a lack of jurisdiction to enter the judgment in question, and that being true, a collateral attack thereon must fail.
While I would sustain the statute in question, I doubt whether it should be interpreted as depriving a court of jurisdiction to enter a judgment or decree in an action or suit, where jurisdiction of both the subject matter and the parties exist, merely because it requires certain facts to appear, either by allegation in pleadings or *Page 781 
otherwise, to make that judgment valid. Is not that a matter of procedure for lack of compliance with which a writ of error or appeal will lie? If a defendant sits by and permits a judgment or decree to be entered, and does not move to reverse the same in an appellate court, does not the presumption of validity attach and save the judgment from collateral attack, unless lack of jurisdiction to enter the same plainly and affirmatively appears from the record of the case in which it was rendered?
But it may be said that on this theory the judgment would be open to direct attack. This does not necessarily follow. If the court had jurisdiction to enter the judgment, and its alleged invalidity arose out of lack of proof or some defect in procedure, then the remedy was by writ of error or appeal, and having failed to take that step, a direct attack on other lines would not be entertained. The answer to the question would depend on whether the requirements of the statute are jurisdictional or procedural, and in my judgment they are procedural.